


EXHIBIT 10.6

MANATRON, INC.

STOCK OPTION AND RESTRICTED STOCK PLAN OF 2004


SECTION 1

Establishment of Plan; Purpose of Plan


          1.1          Establishment of Plan. The Company hereby establishes the
STOCK OPTION AND RESTRICTED STOCK PLAN OF 2004 (the "Plan") for its directors,
corporate, divisional and Subsidiary officers and other key employees. The Plan
permits the grant and award of Stock Options, Restricted Stock and Stock Awards.

          1.2          Purpose of Plan. The purpose of the Plan is to provide
directors, officers and key management employees of the Company, its divisions
and its Subsidiaries with an increased incentive to contribute to the long-term
performance and growth of the Company and its Subsidiaries, to join the
interests of directors, officers and key employees with the interests of the
Company's shareholders through the opportunity for increased stock ownership and
to attract and retain directors, officers and key employees. The Plan is further
intended to provide flexibility to the Company in structuring long-term
incentive compensation to best promote the foregoing objectives. Within that
context, it is intended that most awards of Stock Options under the Plan are to
provide performance-based compensation under Section 162(m) of the Code and the
Plan shall be interpreted, administered and amended if necessary to achieve that
purpose.


SECTION 2

Definitions

          The following words have the following meanings unless a different
meaning plainly is required by the context:

          2.1          "Act" means the Securities Exchange Act of 1934, as
amended.

          2.2          "Board" means the Board of Directors of the Company.

          2.3          "Change in Control," unless otherwise defined in an
Incentive Award, means (a) the failure of the Continuing Directors at any time
to constitute at least a majority of the members of the Board; (b) the
acquisition by any Person other than an Excluded Holder of beneficial ownership
(within the meaning of Rule 13d-3 issued under the Act) of 20% or more of




--------------------------------------------------------------------------------


the outstanding Common Stock or the combined voting power of the Company's
outstanding securities entitled to vote generally in the election of directors;
(c) the approval by the shareholders of the Company of a reorganization, merger
or consolidation, unless with or into a Permitted Successor; or (d) the approval
by the shareholders of the Company of a complete liquidation or dissolution of
the Company or the sale or disposition of all or substantially all of the assets
of the Company other than to a Permitted Successor.

          2.4          "Code" means the Internal Revenue Code of 1986, as
amended.

          2.5          "Committee" means the Compensation Committee of the Board
or such other committee as the Board may designate from time to time. The
Committee shall consist of at least 2 members of the Board and all of its
members shall be Non-Employee Directors and "outside directors" as defined in
the regulations issued under Section 162(m) of the Code.

          2.6          "Common Stock" means the Common Stock, no par value, of
the Company.

          2.7          "Company" means Manatron, Inc., a Michigan corporation,
and its successors and assigns.

          2.8          "Continuing Directors" mean the individuals constituting
the Board as of the date this Plan was adopted and any subsequent directors
whose election or nomination for election by the Company's shareholders was
approved by a vote of three-quarters (3/4) of the individuals who are then
Continuing Directors, but specifically excluding any individual whose initial
assumption of office occurs as a result of either an actual or threatened
solicitation subject to Rule 14a-12(c) of Regulation 14A issued under the Act or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board.

          2.9          "Employee Benefit Plan" means any plan or program
established by the Company or a Subsidiary for the compensation or benefit of
employees of the Company or any of its Subsidiaries.

          2.10          "Excluded Holder" means (a) any Person who at the time
this Plan was adopted was the beneficial owner of 20% or more of the outstanding
Common Stock; or (b) the Company, a Subsidiary or any Employee Benefit Plan of
the Company or a Subsidiary or any trust holding Common Stock or other
securities pursuant to the terms of an Employee Benefit Plan.

          2.11          "Incentive Award" means the award or grant of a Stock
Option, Restricted Stock or Stock Award to a Participant pursuant to the Plan.

          2.12          "Market Value" shall equal the closing price of the
Common Stock reported on Nasdaq (or such other quotation system or stock
exchange on which the Company's Common Stock may be traded on the date in
question) on the date of grant, exercise or vesting, as applicable, or if Nasdaq
(or any such successor) is closed on that date, the last preceding date on which
Nasdaq (or any such successor) was open for trading and on which shares of
Common


2

--------------------------------------------------------------------------------


Stock were traded. If the Company's Common Stock is not listed on Nasdaq or
another quotation system or stock exchange on the date in question, the Market
Value shall be determined by any means deemed fair and reasonable by the
Committee, which determination shall be final and binding on all parties.

          2.13          "Mature Shares" means shares of Common Stock that a
Participant has owned for at least six months.

          2.14          "Non-Employee Directors" shall mean individuals who
qualify as such within the meaning of Rule 16b-3 under the Exchange Act (or any
successor definition thereto).

          2.15          "Participant" means a director, corporate officer,
divisional officer or any key employee of the Company, its divisions or its
Subsidiaries who is granted an Incentive Award under the Plan.

          2.16          "Permitted Successor" means a company that, immediately
following the consummation of a transaction specified in clauses (c) and (d) of
the definition of "Change in Control" above, satisfies each of the following
criteria: (a) 50% or more of the outstanding common stock of the company and the
combined voting power of the outstanding securities of the company entitled to
vote generally in the election of directors (in each case determined immediately
following the consummation of the applicable transaction) is beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
beneficial owners of the Company's outstanding Common Stock and outstanding
securities entitled to vote generally in the election of directors
(respectively) immediately prior to the applicable transaction; (b) no Person
other than an Excluded Holder beneficially owns, directly or indirectly, 20% or
more of the outstanding common stock of the company or the combined voting power
of the outstanding securities of the company entitled to vote generally in the
election of directors (for these purposes the term Excluded Holder shall include
the company, any subsidiary of the company and any employee benefit plan of the
company or any such subsidiary or any trust holding common stock or other
securities of the company pursuant to the terms of any such employee benefit
plan); and (c) at least a majority of the board of directors of the company is
comprised of Continuing Directors.

          2.17          "Person" has the same meaning as set forth in Sections
13(d) and 14(d)(2) of the Act.

          2.18          "Restricted Period" means the period of time during
which Restricted Stock awarded under the Plan is subject to restrictions. The
Restricted Period may differ among Participants and may have different
expiration dates with respect to shares of Common Stock covered by the same
Incentive Award.

          2.19          "Restricted Stock" means Common Stock awarded to a
Participant pursuant to Section 6 of the Plan.



3

--------------------------------------------------------------------------------




          2.20          "Retirement" means the voluntary termination of all
employment by a Participant or the voluntary termination of a Participant as a
director of the Company (as applicable) after the Participant has attained 55
years of age, or such other age as shall be determined by the Committee in its
sole discretion or as otherwise may be set forth in the Incentive Award
agreement or other grant document with respect to a Participant and a particular
Incentive Award.

          2.21          "Stock Award" means an award of Common Stock awarded to
a Participant pursuant to Section 7 of the Plan.

          2.22          "Stock Option" means the right to purchase Common Stock
at a stated price for a specified period of time. For purposes of the Plan, a
Stock Option may be either an incentive stock option within the meaning of
Section 422(b) of the Code or a nonqualified stock option.

          2.23          "Subsidiary" means any corporation or other entity of
which 50% or more of the outstanding voting stock or voting ownership interest
is directly or indirectly owned or controlled by the Company or by one or more
Subsidiaries of the Company.


SECTION 3

Administration

          3.1          Power and Authority. The Committee shall administer the
Plan. The Committee may delegate record keeping, calculation, payment and other
ministerial administrative functions to individuals designated by the Committee,
who may be officers or employees of the Company or its Subsidiaries. Except as
limited in this Plan or as may be necessary to ensure that this Plan provides
performance-based compensation under Section 162(m) of the Code, the Committee
shall have all of the express and implied powers and duties set forth in the
Bylaws of the Company and this Plan, shall have full power and authority to
interpret the provisions of the Plan and Incentive Awards granted under the Plan
and shall have full power and authority to supervise the administration of the
Plan and Incentive Awards granted under the Plan and to make all other
determinations considered necessary or advisable for the administration of the
Plan. All determinations, interpretations and selections made by the Committee
regarding the Plan shall be final and conclusive. The Committee shall hold its
meetings at such times and places as it considers advisable. Action may be taken
by a written instrument signed by all of the members of the Committee and any
action so taken shall be fully as effective as if it had been taken at a meeting
duly called and held. The Committee shall make such rules and regulations for
the conduct of its business as it considers advisable.

          3.2          Grants or Awards to Participants. In accordance with and
subject to the provisions of the Plan, the Committee shall have the authority to
determine all provisions of Incentive Awards as the Committee may consider
necessary or desirable and as are consistent with the terms of the Plan,
including, without limitation, the following: (a) the persons who shall be
selected as Participants; (b) the nature and, subject to the limitations set
forth in Sections 4.1

4

--------------------------------------------------------------------------------


and 4.2 of the Plan, extent of the Incentive Awards to be made to each
Participant (including the number of shares of Common Stock to be subject to
each Incentive Award, any exercise price, the manner in which an Incentive Award
will vest or become exercisable and the form of payment for the Incentive
Award); (c) the time or times when Incentive Awards will be granted; (d) the
duration of each Incentive Award; and (e) the restrictions and other conditions
to which payment or vesting of Incentive Awards may be subject.

          3.3          Amendments or Modifications of Awards. The Committee
shall have the authority to amend or modify the terms of any outstanding
Incentive Award in any manner, provided that the amended or modified terms are
not prohibited by the Plan as then in effect, including, without limitation, the
authority to: (a) modify the number of shares or other terms and conditions of
an Incentive Award; (b) extend the term of an Incentive Award; (c) accelerate
the exercisability or vesting or otherwise terminate, waive or modify any
restrictions relating to an Incentive Award; (d) accept the surrender of any
outstanding Incentive Award; and (e) to the extent not previously exercised or
vested, authorize the grant of new Incentive Awards in substitution for
surrendered Incentive Awards; provided, that Incentive Awards issued under the
Plan may not be repriced, replaced, regranted through cancellation or modified
without shareholder approval if the effect of such repricing, replacement,
regrant or modification would be to reduce the exercise price of then
outstanding Incentive Awards to the same Participants.

          3.4          Indemnification of Committee Members. Neither any member
or former member of the Committee nor any individual to whom authority is or has
been delegated shall be personally responsible or liable for any act or omission
in connection with the performance of powers or duties or the exercise of
discretion or judgment in the administration and implementation of the Plan.
Each person who is or shall have been a member of the Committee shall be
indemnified and held harmless by the Company from and against any cost,
liability or expense imposed or incurred in connection with such person's or the
Committee's taking or failing to take any action under the Plan. Each such
person shall be justified in relying on information furnished in connection with
the Plan's administration by any appropriate person or persons.


SECTION 4

Shares Subject to the Plan

          4.1          Number of Shares. Subject to adjustment as provided in
Section 4.3 of the Plan, the total number of shares of Common Stock available
for Incentive Awards under the Plan shall be 200,000 shares of Common Stock;
plus shares subject to Incentive Awards that are canceled, surrendered,
modified, exchanged for substitute Incentive Awards or expire or terminate prior
to the exercise or vesting of the Incentive Award in full and shares that are
surrendered to the Company in connection with the exercise or vesting of an
Incentive Award, whether previously owned or otherwise subject to such Incentive
Award. Such shares shall be authorized and may be either unissued shares, shares
issued and reacquired by the Company or shares bought on the open market.



5

--------------------------------------------------------------------------------




          4.2          Limitation Upon Incentive Awards. No Participant shall be
granted, during any calendar year, Incentive Awards with respect to more than
75,000 shares of Common Stock, subject to adjustment as provided in Section 4.3
of the Plan. The purpose of this Section 4.2 is to ensure that the Plan may
provide performance-based compensation under Section 162(m) of the Code and this
Section 4.2 shall be interpreted, administered and amended if necessary to
achieve that purpose.

          4.3          Adjustments.

          (a)          Stock Dividends and Distributions. If the number of
shares of Common Stock outstanding changes by reason of a stock dividend, stock
split, recapitalization or other general distribution of Common Stock or other
securities to holders of Common Stock, the number and kind of securities subject
to Incentive Awards and reserved for issuance under the Plan, together with
applicable exercise prices, as well as the number of shares available for
issuance under the Plan and the limitation provided in Section 4.2, shall be
adjusted appropriately. No fractional shares shall be issued pursuant to the
Plan and any fractional shares resulting from such adjustments shall be
eliminated from the respective Incentive Awards.

          (b)          Other Actions Affecting Common Stock. If there occurs,
other than as described in the preceding subsection, any merger, business
combination, recapitalization, reclassification, subdivision or combination
approved by the Board that would result in the Persons who were shareholders of
the Company immediately prior to the effective time of any such transaction
owning or holding, in lieu of or in addition to shares of Common Stock, other
securities, money and/or property (or the right to receive other securities,
money and/or property) immediately after the effective time of such transaction,
then the outstanding Incentive Awards (including exercise prices) and reserves
for Incentive Awards under this Plan shall be adjusted in such manner and at
such time as shall be equitable under the circumstances. It is intended that in
the event of any such transaction, Incentive Awards under this Plan shall
entitle the holder of each Incentive Award to receive (upon exercise in the case
of Stock Options), in lieu of or in addition to shares of Common Stock, any
other securities, money and/or property receivable upon consummation of any such
transaction by holders of Common Stock with respect to each share of Common
Stock outstanding immediately prior to the effective time of such transaction;
upon any such adjustment, holders of Incentive Awards under this Plan shall have
only the right to receive in lieu of or in addition to shares of Common Stock
such other securities, money and/or other property as provided by the
adjustment. If the agreement, resolution or other document approved by the Board
to effect any such transaction provides for the adjustment of Incentive Awards
under the Plan in connection with such transaction, then the adjustment
provisions contained in such agreement, resolution or other document shall be
final and conclusive.



6

--------------------------------------------------------------------------------




SECTION 5

Stock Options

          5.1          Grant. A Participant may be granted one or more Stock
Options under the Plan. The Committee, in its discretion, may provide in the
initial grant of a Stock Option or other Incentive Award for the subsequent
automatic grant of additional Stock Options for the number of Mature Shares, if
any, that are surrendered to the Company in connection with the exercise or
vesting of the initial or any subsequently granted Stock Option or other
Incentive Award. Stock Options shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion. In addition, the Committee may vary, among
Participants and among Stock Options granted to the same Participant, any and
all of the terms and conditions of the Stock Options granted under the Plan.
Subject to the limitation imposed by Section 4.2 of the Plan, the Committee
shall have complete discretion in determining the number of Stock Options
granted to each Participant. The Committee may designate whether or not a Stock
Option is to be considered an incentive stock option as defined in Section
422(b) of the Code; provided, that the number of shares of Common Stock that may
be designated as subject to incentive stock options for any given Participant
shall be limited to that number of shares that become exercisable for the first
time by the Participant during any calendar year (under all plans of the Company
and its Subsidiaries) and have an aggregate Market Value less than or equal to
$100,000 (or such other amount as may be set forth in the Code) and all shares
subject to an Incentive Award that have a Market Value in excess of such
aggregate amount shall automatically be subject to Stock Options that are not
incentive stock options. Stock Options granted to directors who are not
employees of the Company or its Subsidiaries shall not be treated as incentive
stock options under Section 422(b) of the Code.

          5.2          Stock Option Agreements. Stock Options shall be evidenced
by stock option agreements and/or certificates of award containing the terms and
conditions applicable to such Stock Options. To the extent not covered by the
stock option agreement, the terms and conditions of this Section 5 shall govern.

          5.3          Stock Option Price. The per share Stock Option price
shall be determined by the Committee, but shall be a price that is equal to or
greater than 100% of the Market Value of the Company's Common Stock on the date
of grant.

          5.4          Medium and Time of Payment. The exercise price for each
share purchased pursuant to a Stock Option granted under the Plan shall be
payable in cash or, if the Committee consents or provides in the applicable
stock option agreement or grant, in Mature Shares or other consideration
substantially equivalent to cash. The time and terms of payment may be amended
with the consent of a Participant before exercise of a Stock Option. The
Committee may implement a program for the broker-assisted cashless exercise of
Stock Options.

          5.5          Stock Options Granted to 10% Shareholders. No Stock
Option granted to any Participant who at the time of such grant owns, together
with stock attributed to such Participant under Section 424(d) of the Code, more
than 10% of the total combined voting power of all


7

--------------------------------------------------------------------------------


classes of stock of the Company or any of its Subsidiaries may be designated as
an incentive stock option, unless such Stock Option provides an exercise price
equal to at least 110% of the Market Value of the Common Stock on the date of
grant and the exercise of the Stock Option after the expiration of 5 years from
the date of grant of the Stock Option is prohibited by its terms.

          5.6          Limits on Exercisability. Except as set forth in Section
5.5, Stock Options shall be exercisable for such periods, not to exceed 10 years
from the date of grant, as may be fixed by the Committee. At the time of
exercise of a Stock Option, the holder of the Stock Option, if requested by the
Committee, must represent to the Company that the shares are being acquired for
investment and not with a view to the distribution thereof. The Committee may in
its discretion require a Participant to continue the Participant's service with
the Company and its Subsidiaries for a certain length of time prior to a Stock
Option becoming exercisable and may eliminate such delayed vesting provisions.

          5.7          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents or
permits (before or after the option grant) or unless the stock option agreement
or grant provides otherwise, Stock Options granted under the Plan may not be
sold, exchanged, transferred, pledged, assigned or otherwise alienated or
hypothecated except by will or the laws of descent and distribution, and, as a
condition to any transfer permitted by the Committee or the terms of the stock
option agreement or grant, the transferee must execute a written agreement
permitting the Company to withhold from the shares subject to the Stock Option a
number of shares having a Market Value at least equal to the amount of any
federal, state or local withholding or other taxes associated with or resulting
from the exercise of a Stock Option. All provisions of a Stock Option that are
determined with reference to the Participant, including without limitation those
that refer to the Participant's employment with the Company or its Subsidiaries,
shall continue to be determined with reference to the Participant after any
transfer of a Stock Option.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to the exercise of
a Stock Option under the Plan as the Committee deems advisable, including,
without limitation, restrictions under applicable federal or state securities
laws.

          5.8          Termination of Employment, Directorship or Officer
Status. Unless the Committee otherwise consents or permits (before or after the
option grant) or unless the stock option agreement or grant provides otherwise:

          (a)          General. If a Participant ceases to be a director of the
Company or ceases to be employed by or an officer of the Company or one of its
Subsidiaries for any reason other than the Participant's death, disability,
Retirement or termination for cause, the Participant may exercise his or her
Stock Options in accordance with their terms for a period of 3 months after such
termination of employment, directorship or officer status,



8

--------------------------------------------------------------------------------




but only to the extent the Participant was entitled to exercise the Stock
Options on the date of termination. For purposes of the Plan, the following
shall not be considered a termination of employment, or, where applicable,
directorship or officer status: (i) a transfer of an employee from the Company
to any Subsidiary; (ii) a leave of absence, duly authorized in writing by the
Company, for military service or for any other purpose approved by the Company
if the period of such leave does not exceed 90 days; (iii) a leave of absence in
excess of 90 days, duly authorized in writing by the Company, provided that the
employee's right to re-employment is guaranteed by statute, contract or written
policy of the Company; (iv) a termination of employment with continued service
as an officer or director; or (v) a termination of a directorship with continued
service as an employee or officer. For purposes of the Plan, termination of
employment shall be considered to occur on the date on which the employee is no
longer obligated to perform services for the Company or any of its Subsidiaries
and the employee's right to re-employment is not guaranteed by statute, contract
or written policy of the Company, regardless of whether the employee continues
to receive compensation from the Company or any of its Subsidiaries after such
date.

          (b)          Death. If a Participant dies either while a director of
the Company or an employee or officer of the Company or one of its Subsidiaries
or after the termination of employment or directorship other than for cause but
during the time when the Participant could have exercised a Stock Option, the
Stock Options issued to such Participant shall be exercisable in accordance with
their terms by the personal representative of such Participant or other
successor to the interest of the Participant for one year after the
Participant's death, but only to the extent that the Participant was entitled to
exercise the Stock Options on the date of death or termination of employment or
directorship, whichever first occurred, and not beyond the original terms of the
Stock Options.

          (c)          Disability. If a Participant ceases to be a director of
the Company or ceases to be an employee or officer of the Company or one of its
Subsidiaries due to the Participant's disability, the Participant may exercise
his or her Stock Options in accordance with their terms for one year following
such termination of employment or directorship, but only to the extent that the
Participant was entitled to exercise the Stock Options on the date of such event
and not beyond the original terms of the Stock Options.

          (d)          Participant Retirement. If a Participant Retires as a
director of the Company or an employee or officer of the Company or one of its
Subsidiaries, Stock Options granted under the Plan may be exercised in
accordance with their terms during the remaining terms of the Stock Options.

          (e)          Termination for Cause. If a Participant is terminated for
cause, the Participant shall have no further right to exercise any Stock Options
previously granted. For purposes of the Plan, the Committee or officers
designated by the Committee shall have absolute discretion to determine whether
a termination is for cause.



9

--------------------------------------------------------------------------------




SECTION 6

Restricted Stock

          6.1          Grant. Subject to the limitations set forth in Sections
4.1 and 4.2 of the Plan, a Participant may be granted Restricted Stock under the
Plan. Restricted Stock shall be subject to such terms and conditions, consistent
with the other provisions of the Plan, as shall be determined by the Committee
in its sole discretion. The Committee may impose such restrictions or
conditions, consistent with the provisions of the Plan, to the vesting of
Restricted Stock as it considers appropriate. The Committee may also require
that certificates representing shares of Restricted Stock be retained and held
in escrow by a designated employee or agent of the Company or any Subsidiary
until any restrictions applicable to shares of Restricted Stock so retained have
been satisfied or lapsed.

          6.2          Restricted Stock Agreements. Awards of Restricted Stock
shall be evidenced by restricted stock agreements or certificates of award
containing such terms and conditions, consistent with the provisions of the
Plan, as the Committee shall from time to time determine. Unless a restricted
stock agreement or certificate provides otherwise, Restricted Stock awards shall
be subject to the terms and conditions set forth in this Section 6.

          6.3          Termination of Employment, Directorship or Officer
Status. Unless the Committee otherwise consents or permits (before or after the
grant of Restricted Stock) or unless the restricted stock agreement or grant
provides otherwise:

          (a)          General. In the event of termination of employment,
directorship or officer status during the Restricted Period for any reason other
than death, disability, Retirement or termination for cause, any shares of
Restricted Stock still subject to restrictions at the date of such termination
shall automatically be forfeited and returned to the Company. For purposes of
the Plan, the following shall not be considered a termination of employment, or,
where applicable, directorship or officer status: (i) a transfer of an employee
from the Company to any Subsidiary; (ii) a leave of absence, duly authorized in
writing by the Company, for military service or for any other purpose approved
by the Company if the period of such leave does not exceed 90 days; (iii) a
leave of absence in excess of 90 days duly authorized in writing by the Company,
provided that the employee's right to re-employment is guaranteed by statute,
contract or written policy of the Company; (iv) a termination of employment with
continued service as an officer or director; or (v) a termination of a
directorship with continued service as an employee or officer. For purposes of
the Plan, termination of employment shall be considered to occur on the date on
which the employee is no longer obligated to perform services for the Company or
any of its Subsidiaries and the employee's right to re-employment is not
guaranteed by statute, contract or written policy of the Company, regardless of
whether the employee continues to receive compensation from the Company or any
of its Subsidiaries after such date.



10

--------------------------------------------------------------------------------




          (b)          Death, Retirement or Disability. In the event a
Participant terminates his or her employment or directorship with the Company
because of death, disability or Retirement during the Restricted Period, the
restrictions applicable to the shares of Restricted Stock shall terminate
automatically with respect to that number of shares (rounded to the nearest
whole number) equal to the total number of shares of Restricted Stock granted to
such Participant multiplied by the number of full months that have elapsed since
the date of grant divided by the total number of full months in the Restricted
Period. All remaining shares shall be forfeited and returned to the Company;
provided, that the Committee may, in its sole discretion, waive the restrictions
remaining on any or all such remaining shares of Restricted Stock either before
or after the death, disability or Retirement of the Participant.

          (c)          Termination for Cause. If a Participant's employment or
directorship is terminated for cause, the Participant shall have no further
right to exercise or receive any Restricted Stock and all Restricted Stock still
subject to restrictions at the date of such termination shall automatically be
forfeited and returned to the Company. For purposes of the Plan, the Committee
or officers designated by the Committee shall have absolute discretion to
determine whether a termination is for cause.

          6.4          Restrictions on Transferability.

          (a)          General. Unless the Committee otherwise consents or
permits or unless the terms of the restricted stock agreement or grant provide
otherwise: (i) shares of Restricted Stock shall not be sold, exchanged,
transferred, pledged, assigned or otherwise alienated or hypothecated during the
Restricted Period except by will or the laws of descent and distribution; and
(ii) all rights with respect to Restricted Stock granted to a Participant under
the Plan shall be exercisable during the Participant's lifetime only by such
Participant, his or her guardian or legal representative.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to an award of
Restricted Stock under the Plan as the Committee considers advisable, including,
without limitation, restrictions under applicable federal or state securities
laws.

          6.5          Legending of Restricted Stock. Any certificates
evidencing shares of Restricted Stock awarded pursuant to the Plan shall bear
the following legend:

> The shares represented by this certificate were issued subject to certain
> restrictions under the Manatron, Inc. Stock Option and Restricted Stock Plan
> of 2004 (the "Plan"). This certificate is held subject to the terms and
> conditions contained in a restricted stock agreement that includes a
> prohibition against the sale or transfer of the stock represented by this
> certificate except in compliance with that agreement and that provides for
> forfeiture upon certain events. Copies of the Plan and the restricted stock
> agreement are on file in the office of the Secretary of the Company.



11

--------------------------------------------------------------------------------




          6.6          Rights as a Shareholder. A Participant shall have all
voting, dividend, liquidation and other rights with respect to Restricted Stock
held of record by such Participant as if the Participant held unrestricted
Common Stock; provided, that the unvested portion of any award of Restricted
Stock shall be subject to any restrictions on transferability or risks of
forfeiture imposed pursuant to Sections 6.1, 6.3 and 6.4 of the Plan. Unless the
Committee otherwise determines or unless the terms of the restricted stock
agreement or grant provide otherwise, any noncash dividends or distributions
paid with respect to shares of unvested Restricted Stock shall be subject to the
same restrictions as the shares to which such dividends or distributions relate.

          6.7          Annual Grants to Non-Employee Directors. Except as
otherwise determined by the Committee, each continuing Non-Employee Director who
is serving on the applicable date will automatically be granted annually, on the
date of the close of the annual meeting of shareholders (beginning with the
meeting held on October 14, 2004), an award of Ten Thousand Dollars ($10,000)
worth of Restricted Stock, based on the market price of the Common Stock on such
date, rounded to the nearest whole number of shares of Restricted Stock, and
such Restricted Stock shall be restricted from being sold, exchanged,
transferred, pledged, assigned or otherwise alienated or hypothecated for a
period of one year from the date the Restricted Stock is granted, except by will
or according to the laws of descent and distribution. Such Restricted Stock
shall be subject to all of the provisions of this Section 6.


SECTION 7

Stock Awards

          7.1          Grant. Subject to the limitations set forth in Sections
4.1 and 4.2 of the Plan, a Participant may be granted one or more Stock Awards
under the Plan. Stock Awards shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee in its sole discretion.

          7.2          Rights as a Shareholder. A Participant shall have all
voting, dividend, liquidation and other rights with respect to shares of Common
Stock issued to the Participant as a Stock Award under this Section 7 upon the
Participant becoming the holder of record of the Common Stock granted pursuant
to such Stock Award; provided, that the Committee may impose such restrictions
on the assignment or transfer of Common Stock awarded pursuant to a Stock Award
as it considers appropriate.


SECTION 8

Change in Control



12

--------------------------------------------------------------------------------




          8.1          Acceleration of Vesting. If a Change in Control of the
Company shall occur, then, unless the Committee or the Board otherwise
determines with respect to one or more Incentive Awards, without action by the
Committee or the Board: (a) all outstanding Stock Options shall become
immediately exercisable in full and shall remain exercisable during the
remaining terms thereof, regardless of whether the Participants to whom such
Stock Options have been granted remain in the employ or service of the Company
or any Subsidiary; and (b) all other outstanding Incentive Awards shall become
immediately fully vested and exercisable and nonforfeitable.

          8.2          Cash Payment for Stock Options. If a Change in Control of
the Company shall occur, then the Committee, in its sole discretion, and without
the consent of any Participant affected thereby, may determine that some or all
Participants holding outstanding Stock Options shall receive, with respect to
some or all of the shares of Common Stock subject to such Stock Options, as of
the effective date of any such Change in Control of the Company, cash in an
amount equal to the greater of (a) the highest sales price of the shares on
Nasdaq on the date immediately prior to the effective date of such Change in
Control of the Company or (b) the highest price per share actually paid in
connection with any Change in Control of the Company over the exercise price per
share of such Stock Options.


SECTION 9

General Provisions

          9.1          No Rights to Awards. No Participant or other person shall
have any claim to be granted any Incentive Award under the Plan and there is no
obligation of uniformity of treatment of Participants or holders or
beneficiaries of Incentive Awards under the Plan. The terms and conditions of
Incentive Awards of the same type and the determination of the Committee to
grant a waiver or modification of any Incentive Award and the terms and
conditions thereof need not be the same with respect to each Participant or the
same Participant.

          9.2          Withholding. The Company or a Subsidiary shall be
entitled to: (a) withhold and deduct from future wages of a Participant (or from
other amounts that may be due and owing to a Participant from the Company or a
Subsidiary), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
foreign withholding and employment-related tax requirements attributable to an
Incentive Award, including, without limitation, the grant, exercise or vesting
of, or payment of dividends with respect to, an Incentive Award or a
disqualifying disposition of Common Stock received upon exercise of an incentive
stock option; or (b) require a Participant promptly to remit the amount of such
withholding to the Company before taking any action with respect to an Incentive
Award. Unless the Committee determines otherwise, withholding may be satisfied
(but only to the extent required to satisfy the minimum amount required to be
withheld by law or regulation) by withholding Common Stock to be received upon
exercise or vesting of an Incentive Award or by delivery to the Company of
previously owned Common Stock.



13

--------------------------------------------------------------------------------




          9.3          Compliance With Laws; Listing and Registration of Shares.
All Incentive Awards granted under the Plan (and all issuances of Common Stock
or other securities under the Plan) shall be subject to all applicable laws,
rules and regulations, and to the requirement that if at any time the Committee
shall determine, in its discretion, that the listing, registration or
qualification of the shares covered thereby upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the grant of such Incentive Award or the issue or purchase of shares
thereunder, such Incentive Award may not be exercised in whole or in part, or
the restrictions on such Incentive Award shall not lapse, unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

          9.4          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of stock options and other stock-based awards, and such arrangements
may be either generally applicable or applicable only in specific cases.

          9.5          No Right to Employment. The grant of an Incentive Award
shall not be construed as giving a Participant the right to be retained in the
employ or directorship of the Company or any Subsidiary. The Company or any
Subsidiary may at any time dismiss a Participant from employment and a
directorship may be terminated consistent with the Company's Restated Articles
of Incorporation and Bylaws, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any written
agreement with a Participant.

          9.6          Suspension of Rights under Incentive Awards. The Company,
by written notice to a Participant, may suspend a Participant's and any
transferee's rights under any Incentive Award for a period not to exceed 30 days
while the termination for cause of that Participant's employment or directorship
with the Company and its Subsidiaries is under consideration.

          9.7          Governing Law. The validity, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Michigan and applicable federal law.

          9.8          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included, unless such construction would cause the Plan to fail in its essential
purposes.



14

--------------------------------------------------------------------------------




SECTION 10

Termination and Amendment

          The Board may terminate the Plan at any time or may from time to time
amend the Plan as it considers proper and in the best interests of the Company,
provided that no such amendment may impair any outstanding Incentive Award
without the consent of the Participant, except according to the terms of the
Plan or the Incentive Award. No termination, amendment or modification of the
Plan shall become effective with respect to any Incentive Award previously
granted under the Plan without the prior written consent of the Participant
holding such Incentive Award unless such amendment or modification operates
solely to the benefit of the Participant.


SECTION 11

Effective Date and Duration of the Plan

          This Plan shall take effect October 14, 2004, subject to approval by
the shareholders at the 2004 Annual Meeting of Shareholders or any adjournment
thereof or at a Special Meeting of Shareholders. Unless earlier terminated by
the Board of Directors, no Incentive Award shall be granted under the Plan after
October 13, 2014.















15

--------------------------------------------------------------------------------
